Quinn, Chief Judge
(concurring in the result):
One of the elements of larceny is that the accused had an “intent permanently to deprive” the owner of his property. Article 121, Uniform Code of Military Justice, 10 USC § 921. An intent to return, although predicated upon an uncertain event, does not satisfy this requirement. We had a very similar *190situation before us in United States v Rushlow, 2 USCMA 641, 10 CMR 139. That case was concerned with desertion, which requires an intent to remain away permanently. The Manual provides that: “A purpose to return, provided a particular but uncertain event happens in the future, may be considered an intent to remain away permanently.” We condemned an instruction based upon that provision in the following language:
“. . . The practical effect of such an instruction was to render the accused’s explanation no more than a judicial confession and its legal effect was to announce a new rule of law, that is, specific intent to remain away may be established by proving an intent to return if the latter is based on a contingency. Accused’s only defense was predicated upon a qualified intent to return to the service but the members of the court-martial lent to one which purposed an intent to remain away forever. While an were instructed that this mental condition could be considered as equiva-intent to return based on a contingency might be rejected as a defense1 to a crime otherwise established, it1 is difficult to support a statement to the effect that it establishes an essential element to remain away permanently when it has a tendency to prove the opposite.”
Here, paragraph 200a (6) of the Manual provides that a person may be guilty of larceny:
“. . . even though he intends to return the property ultimately, if the execution of that intent depends on a future condition or contingency which is not likely to happen within a reasonably limited and definite period of time.”
The effect of this language is the same as that which we condemned in Rushlow. Consequently, I disagree with the implication of the principal opinion that the Manual’s discussion sets out a correct principle of law. In other respects, I agree generally with the principal opinion’s consideration of the case, and I concur in the result.